DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 8/25/2022. Claims 1 and 3-20 are currently pending. Claims 1, 3, 4, 6, 7, 9, 11, 14, 17-19 have been amended. The cancelation of claim 2 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive body rotatably supported on both sides of the inkjet head in a width direction of the sheet” (emphasis added) in claim 1 and the “drive rollers which are disposed on both sides of the support frame in the width direction of the sheet” (emphasis added) in at least claim 3 must be shown or the features canceled from the respective claims. Currently, the drawings only show a drive body and drive rollers of a drive body on only one side on an inkjet head in the width direction of the sheet. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality: line 6 reads “come into contact” when it should read “configured to come into contact.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, the limitation “the transfer direction” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a transfer direction.” Claim 10 is rejected based on its dependency from claim 7.
	Regarding claim 9, the limitation “the drive bodies” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “the drive body.” Claims 11 and 14 are rejected for also including the limitation “the drive bodies” without sufficient antecedent basis and have been interpreted in the same manner as in claim 9. Claims 12, 13, 15, 16, and 20 are rejected based on depending from one of claims 9, 11, or 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagaki (US 2011/0013204 A1).
	Regarding claim 1, a printing unit comprising: a support frame (11 – Fig. 2) that is supported to face a transfer passage for a sheet (see Fig. 2, a surface of 11 faces a transfer passage of a sheet); an inkjet head (12 – Fig. 2) that is fixed to the support frame and performs printing on a printing surface of the sheet (para. 0056); a drive body (22 – Fig. 1) rotatably supported on the support frame on both sides of the inkjet head in a width direction of the sheet and configured to come into contact with the printing surface of the sheet (para. 0062 and see Fig. 1), and a drive device (the motor, para. 0126, line 6) that drives and rotates the drive body (para. 0126), wherein a predetermined fixed gap (the gap between the top of 22 and the bottom surface of 11 – Fig. 2) which is set in advance according to a thickness of the sheet (11 and 22 are vertically fixed, thus the gap is necessarily predetermined and fixed; furthermore, Fig. 1 depicts a sheet going through the predetermined fixed gap, thus the gap is set according to a thickness of the sheet) is formed between a sheet transfer surface (the bottom surface of 11 – Fig. 2) forming the transfer passage for the sheet and the drive body (see Fig. 1).

Nakagaki further discloses:
	Claim 5, a first movement adjusting device (the belt and motor, para. 0058, lines 2-3) which adjusts a position of the inkjet head (12 – Fig. 2) by moving the support frame along the width direction of the sheet (paras. 0056 and 0058).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu (US 2010/0210436 A1) in view of Nakagaki (US 2011/0013204 A1).
	Regarding claim 7, Taketsugu discloses a printing device (2 – Fig. 1) in which a plurality of printing units (2A-2D – Fig. 1) are disposed at predetermined intervals in a transfer direction of a sheet (see Fig. 1).
	However, Taketsugu does not disclose that the printing units are the same as recited in claim 1.
	Nakagaki teaches a printing unit according to claim 1 (see the rejection of claim 1 above). Since both the printing units of Taketsugu and the printing unit of Nakagaki print on sheets of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing units in Taketsugu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Taketsugu such that each of the printing units are in the form of the printing unit taught by Nakagaki since the printing units of Taketsugu and the printing units of Nakagaki are interchangeable and known printing units.

	Regarding claim 10, Taketsugu, as modified by Nakagaki further teaches a box making machine (Fig. 1, Taketsugu) comprising: a sheet feeding unit (1 – Fig. 1, Taketsugu) that supplies a sheet material for box making (para. 0081, Taketsugu); a printing section (at 2 – Fig. 1, Taketsugu) that performs printing on the sheet material for box making (para. 0082, Taketsugu); a slotter creaser unit (3 – Fig. 1, Taketsugu) that performs creasing line processing and grooving processing on a front surface of the sheet material for box making (para. 0083, Taketsugu); a folding unit (4 – Fig. 1, Taketsugu) that forms a box body by folding the sheet material for box making and joining end portions together (para. 0084, Taketsugu); and a counter ejector unit (6 – Fig. 1, Taketsugu) that stacks the box bodies while counting the box bodies, and then discharges the box bodies every predetermined number (para. 0086, Taketsugu), wherein the printing section includes the printing device according to claim 7 (see the rejection of Fig. 7 above).

	Regarding claim 17, Taketsugu teaches a box making machine (Fig. 1, Taketsugu) comprising: a sheet feeding unit (1 – Fig. 1, Taketsugu) that supplies a sheet material for box making (para. 0081, Taketsugu); a printing section (at 2 – Fig. 1, Taketsugu) that performs printing on the sheet material for box making (para. 0082, Taketsugu); a slotter creaser unit (3 – Fig. 1, Taketsugu) that performs creasing line processing and grooving processing on a front surface of the sheet material for box making (para. 0083, Taketsugu); a folding unit (4 – Fig. 1, Taketsugu) that forms a box body by folding the sheet material for box making and joining end portions together (para. 0084, Taketsugu); and a counter ejector unit (6 – Fig. 1, Taketsugu) that stacks the box bodies while counting the box bodies, and then discharges the box bodies every predetermined number (para. 0086, Taketsugu), wherein the printing section includes a printing device (2 – Fig. 1) in which a plurality of printing units (2A-2D – Fig. 1) are disposed at predetermined intervals in a transfer direction of the sheet (see Fig. 1).
	However, Taketsugu does not disclose that the printing units are the same as recited in claim 1.
	Nakagaki teaches a printing unit according to claim 1 (see the rejection of claim 1 above). Since both the printing units of Taketsugu and the printing unit of Nakagaki print on sheets of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing units in Taketsugu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Taketsugu such that each of the printing units are in the form of the printing unit taught by Nakagaki since the printing units of Taketsugu and the printing units of Nakagaki are interchangeable and known printing units.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Branca (US 2015/0290926 A1) in view of Nakagaki (US 2011/0013204 A1).
	Regarding claim 8, Branca teaches a flexographic printing unit (82 – Fig. 1) that is disposed downstream of a printing unit (81 – Fig. 1 in the embodiment where 81 is replaced as an inkjet printer, para. 0016, lines 4-9) in a transfer direction of a sheet (see Fig. 1).
	However, Branca does not expressly disclosed the structure of the printing unit.
Nakagaki teaches a printing unit according to claim 1 (see the rejection of claim 1 above). Since both the printing units of Branca and the printing unit of Nakagaki print on a sheet of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing unit in Branca.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Branca such that the printing unit is in the form of the printing unit taught by Nakagaki since Branca is silent as to the structure of the printing units and Nakagaki teaches a known solution.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Taketsugu (US 2010/0210436 A1) in view of Nakagaki (US 2011/0013204 A1) and Branca (US 2015/0290926 A1).
	Regarding claim 18, Taketsugu teaches a box making machine (Fig. 1) comprising: a sheet feeding unit (1 – Fig. 1) that supplies a sheet material for box making (para. 0081); a printing section (at 2 – Fig. 1) that performs printing on the sheet material for box making (para. 0082); a slotter creaser unit (3 – Fig. 1) that performs creasing line processing and grooving processing on a front surface of the sheet material for box making (para. 0083); a folding unit (4 – Fig. 1) that forms a box body by folding the sheet material for box making and joining end portions together (para. 0084); and a counter ejector unit (6 – Fig. 1) that stacks the box bodies while counting the box bodies, and then discharges the box bodies every predetermined number (para. 0086), wherein the printing section includes a printing device (2 – Fig. 1) and a printing unit (2A – Fig. 1).
	Taketsugu does not disclose that the printing unit is the same as recited in claim 1.
	Nakagaki teaches a printing unit according to claim 1 (see the rejection of claim 1 above). Since both the printing units of Taketsugu and the printing unit of Nakagaki print on sheets of material, one of ordinary skill in the art would have recognized that the printing unit of Nakagaki can be used as the printing unit in Taketsugu.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the printing device of Taketsugu such that the printing unit is in the form of the printing unit taught by Nakagaki since the printing unit of Taketsugu and the printing unit of Nakagaki are interchangeable and known printing units.
	Taketsugu, as modified by Nakagaki, further teaches a second printing unit (2B – Fig. 1, Taketsugu) disposed downstream of the first printing unit in a transfer direction of the sheet (see Fig. 1, Taketsugu). However, Taketsugu, as modified by Nakagaki, does not teach a flexographic printing unit that is disposed downstream of the printing unit in a transfer direction.
	Branca teaches the equivalency of a printing unit and a flexographic printing unit (para. 0016).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the second printing unit of Taketsugu to be a flexographic printing unit since Branca teaches that a printing unit can be a flexographic printing unit.

Allowable Subject Matter
Claims 3, 4, 6, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11-16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.

	Regarding claim 1, applicant argues that Nakagaki does not disclose the limitation “a predetermined fixed gap which is set in advance according to a thickness of the sheet is formed between a sheet transfer surface forming the transfer passage for the sheet and the drive body” which was previously recited in now canceled claim 2 and the Office failed ot assert that Nakagaki discloses this feature.
	In response, the Examiner takes the position that Nakagaki discloses the limitation as set forth in the rejection of Claim 1 above. It is further noted that the limitation is not the same as now canceled claim 2. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
9/12/2022